NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEN SHEPPARD, an individual,                    No.    16-56622

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-02920-SJO-JC
 v.

COUNTY OF LOS ANGELES, a local                  MEMORANDUM*
public entity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                     Argued and Submitted October 18, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and BATAILLON,**
District Judge.

      In this action, Ken Sheppard raises 42 U.S.C. § 1983 claims against the

County of Los Angeles, Sergeant Booker Hollis of the Los Angeles County Sheriff’s

Department, and Sheriff’s Deputies Tai Plunkett, Caroline Rodriquez, and Bonnie


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska, sitting by designation.
Hanson.1 After the district court dismissed the claims against Hollis and the County,

the jury returned defense verdicts on Sheppard’s claims against Plunkett, Rodriquez,

and Hanson. On appeal, Sheppard challenges the district court’s denial of his request

to withdraw admissions under Federal Rule of Civil Procedure 36, the formulation

of a jury instruction, and the denial of his summary judgment motion. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.2

      1.     The district court did not abuse its discretion in denying Sheppard’s

belated motion to withdraw admissions under Federal Rule of Civil Procedure 36(b).

The court reasonably found that Defendants relied on the admissions for nearly

seven months, would have been prejudiced at trial by having forgone discovery on

the admitted matters, and Sheppard failed to show good cause for his delay in

seeking relief. See Conlon v. United States, 474 F.3d 616, 621–25 (9th Cir. 2007);

Fed. R. Civ. P. 36(b).

      2.     The district court did not abuse its discretion in giving Jury Instruction

21, which stated that the jury “may” accept as true certain matters deemed admitted


1
       Sheppard does not challenge the district court’s dismissal without prejudice
of his state law claims.
2
       Contrary to Defendants’ assertions, Sheppard’s notice of appeal was not
defective under Federal Rule of Appellate Procedure 3(c)(1)(B) for lack of
specificity. Defendants received ample notice of the issues on appeal from
Sheppard’s opening brief and they fully responded to his arguments. See Le v.
Astrue, 558 F.3d 1019, 1022–24 (9th Cir. 2009).


                                          2
because of Sheppard’s failure to timely respond to requests for admission. The bulk

of the admissions at issue concerned factual matters, and any admissions that

arguably pose legal conclusions only related to Sheppard’s dismissed state tort

claims or his alleged damages on the federal claims.

      3.    We lack jurisdiction to review the denial of Sheppard’s motion for

summary judgment. See Williams v. Gaye, 895 F.3d 1106, 1122 (9th Cir. 2018)

(citing Ortiz v. Jordan, 562 U.S. 180, 183–84 (2011)).

      AFFIRMED.




                                         3